United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1913
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                      Robert Buss

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Dubuque
                                  ____________

                           Submitted: November 10, 2014
                             Filed: November 19, 2014
                                   [Unpublished]
                                   ____________

Before RILEY, Chief Judge, BEAM and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

      Robert Buss challenges as unreasonable his 240-month sentence, imposed
following his guilty plea to distributing child pornography in violation of 18 U.S.C.
§ 2252. Buss alleges that the sentence, which was actually below the calculated
Guidelines range of 292 to 365 months due to the statutory maximum, is substantively
unreasonable. Buss argues the district court1 refused to give weight to the mitigating
elements of 18 U.S.C. § 3553(a) unless they were "extraordinary," while not applying
the same standard to the aggravating components of § 3553(a).

        We review the substantive reasonableness of Buss's sentence for an abuse of
discretion. United States v. Pappas, 715 F.3d 225, 229 (8th Cir. 2013). We must first
ensure that the district court committed no significant procedural error, and then
consider "the totality of the circumstances" in determining if an abuse of discretion
occurred. Gall v. United States, 552 U.S. 38, 51 (2007). "A sentence within the
advisory guidelines range is presumptively reasonable on appeal." Pappas, 715 F.3d
at 230. Having thoroughly reviewed the record, we find Buss's arguments to be
without merit. The district court carefully considered the § 3553(a) factors as applied
to Buss, both mitigating and aggravating, in imposing the sentence. No abuse of
discretion has occurred, and we affirm Buss's presumptively reasonable sentence.
                        ______________________________




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                         -2-